DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1, 92 (inclusive of claims 1, 7, 11, 19, 24, 25, 92-96, 108), in the reply filed on 5/03/2022, is acknowledged.  The non-elected Species II, claims 34 (34, 36, 39-42, 45-46, 48), must be cancelled from further consideration in reply to this office action. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/12/2018, 02/22/2019, 05/03/2019 and 12/29/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement considered by the examiner.
Drawings
The drawings are objected to because Drawing, Figure 1, shows a reference line that does not have a reference number, it appears number 52 is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 92, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirosaki et al (hereinafter Sirosaki) (US 2014/0366411).
	Regarding claims 1, 92, Sirosaki discloses a sign (element 1, figs. 1, 3, 4) comprising: 
a substrate having a planar sign face (front surface 21, abstract) and an opposing planar back face(22) having peripheral side edges (fig.2); 
a recessed portion (23) formed within said substrate having an opening and a bottom, and side walls; 
at least one of an RFID tag assembly (elements 3, 6, 31, para. 0035) having a metal shielding sheet (44), said RFID tag assembly (fig. 4, element 31) having a mounting substrate, a double-sided adhesive sheet (para. 0037, adhesive layer 45) with one side adhered to a metal shielding sheet and an opposing side adhered to said bottom of said recessed portion (para. 0041); 
a retroreflective sheeting (para. 0010, element 4-fig.2) having a double-sided pressure sensitive adhesive sheeting for application over said RFID tag assembly to hermetically seal (para. 0040) said RFID tag assembly within said recessed portion (paras. 0041, 0042); 
a translucent vinyl (protective layer, glass balls) backed material with primary indicia (embossed sign portion applied to said retroreflective sheeting (paras. 0041, 0052).
	Regarding claim 7, Sirosaki discloses wherein said RFID tag assembly comprises an RFID tag comprising at least one of a unique tag ID (figs. 1, paras. 0040, 0041).
	Regarding claim 11, Sirosaki discloses wherein said RFID tag is interrogated by an RFID reader (para. 0003) to acquire at least one of said unique tag ID and unique sign ID data; and wherein at least one of said unique tag ID and unique sign ID data is received by a sign compliance management unit (RFID inlay is configured by an IC chip having a memory which records information, an antenna which receives a radio wave and transmits information which is recorded in the memory of the IC chip via the radio wave), and associated with said attribute data (paras. 0002, 0003).

Allowable Subject Matter
Claim19, 24-25, 93-96, 108, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.